DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2021 was filed after the mailing date of the Application on 03/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, and 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ortner et al. (US 2019/0383310).
With regards to claim 1:
Ortner et al. discloses (refer to Fig. 1 and 2 below) an electrohydraulic positioning control system comprising:
a shuttle valve (8) configured to direct fluid flow between a selectable one of a first fluid port (PA1) and a second fluid port (PA2), and a fluid outlet (A) configured to be fluidically connected to a fluid actuator (1);
a first servo valve (2) controllable to selectably permit flow between the first fluid port (PA1) and a fluid source (26, P1), permit flow between the first fluid port (PA1) and a fluid drain (T1, 27), and block fluid flow between the first fluid port, the fluid source, and the fluid drain;
a second servo valve (3) controllable to selectably permit flow between the second fluid port (PA2) and the fluid source (26, P2), permit flow between the second fluid port (PA2) and the fluid drain (T2, 27), and block fluid flow between the second fluid port, the fluid source, and the fluid drain;
a first servo controller (14, 16, 18) configured to provide a first health signal (see [0006], [0061], the presence of the electronic monitor circuit that detects the malfunction of the valve implies the provision of a first health signal) and control the first servo valve based on a position demand signal (9), a position feedback signal (11), a first priority signal (in the context of a redundancy (see [0006], such a signal is implicit as one valve will be controlled as primary servo controller, the other as reserve servo controller. Another first priority signal is implicit during the method disclosed (see [0019]) which is uses the “target position value manipulation”: one of the valve can be seen as acting as primary servo controller, the other as reserve servo controller. Furthermore as claim 1 is silent about what is meant with priority, the signal applied to the switching input (24) of the switching device (16) can be seen as a priority signal), and a second health signal (see [0061] and [0065], the signal applied to the switching input (24) of the switching device (18)); and
a second servo controller (15, 17, 19) configured to provide the second health signal (see [006], [0062], the presence of the electronic monitoring circuit that detects the malfunction of the valve implies the provision of a second health signal) and control the second servo valve based on the position demand signal (10), the position feedback signal (12), a second priority signal (in the context of a redundancy (see [0006], such a signal is implicit as one valve will be controlled as primary servo controller, the other as reserve servo controller. Another first priority signal is implicit during the method disclosed (see [0019]) which is uses the “target position value manipulation”: one of the valve can be seen as acting as primary servo controller, the other as reserve servo controller. Furthermore as claim 1 is silent about what is meant with priority, the signal applied to the switching input (24) of the switching device (17) can be seen as a priority signal), and the first health signal (see [0061] and [0065], the signal applied to the switching input (24) of the switching device (19)).

    PNG
    media_image1.png
    882
    681
    media_image1.png
    Greyscale

Fig. 1

    PNG
    media_image2.png
    1252
    931
    media_image2.png
    Greyscale

Fig. 2
With regards to claim 2:
 	Ortner et al. discloses (in the context of a redundancy, such priority signals are implicit as one valve will be controlled as primary servo controller, the other as reserve servo controller)  the electrohydraulic positioning control system of claim 1, wherein at least one of the first priority signal and the second priority signal comprise representations of one or more operational conditions comprising:
 	(a) a high priority command provided to a selected one of the first servo controller or the second servo controller to act as a primary servo controller; and
 	(b) a low priority command provided to the other of the first servo controller or the second servo controller to act as a reserve servo controller.
With regards to claim 3:
 Ortner et al. discloses the electrohydraulic positioning control system of claim 2, wherein the first servo controller (14, 16, 18) is configured to perform operations comprising:
receiving, by the first servo controller (14, 16, 18), the high priority command as the first priority signal;
controlling, by the first servo controller, the first servo valve (2) to control a position of the fluid actuator (1) by:
(a) modulating fluid connectivity from the fluid source (26) to the first fluid port (PA1);
(b) modulating fluid connectivity from the first fluid port (PA1) to the fluid drain (T1); and
(c) blocking fluid flow between the first fluid port, the fluid source, and the fluid drain.
With regards to claim 4:
 Ortner et al. discloses (see [0006], [0061], [0062]) the electrohydraulic positioning control system of claim 2, wherein at least one of the first health signal and the second health signal are configurable to comprise representations of one or more operational conditions comprising:
(a) an operable condition indicating an absence of failure;
(b) a fail condition indicative of a failure that is addressable a shutdown of a corresponding one of the first servo valve or the second servo valve; and
(c) a failure of the health signal that represents an inability to transmit any of above conditions.
With regards to claim 5:
 Ortner et al. discloses the electrohydraulic positioning control system of claim 4, wherein the first servo controller (14, 16, 18) is configured to perform operations comprising:
receiving, by the first servo controller, the low priority command as the first priority signal;
detecting (see [0006], [0061], [0062]), by the first servo controller, the fail condition in the second servo controller (15, 17, 19) or the second servo valve (3);
controlling, by the first servo controller (14, 16, 18), the first servo valve (2) to control a position of the fluid actuator (1) by:
(a) modulating fluid connectivity from the fluid source (26) to the first fluid port (PA1);
(b) modulating fluid connectivity from the first fluid port (PA1) to the fluid drain (T1); and
(c) blocking fluid flow between the first fluid port, the fluid source, and the fluid drain.
With regards to claim 6:
 Ortner et al. discloses the electrohydraulic positioning control system of claim 4, wherein the first servo controller (14, 16, 18) is configured to perform operations comprising:
receiving, by the first servo controller, the low priority command as the first priority signal (the signal applied to the switching input (24) of the switching device (16));
detecting (see [0006], [0061], [0062]), by the first servo controller, the operable condition in the second servo controller (15, 17, 19) and the second servo valve (3); and controlling, by the first servo controller (14, 16, 18), the first servo valve (2) to provide a fluidic connection from the first fluid port (PA1) to the fluid drain (T1) and to block the fluid source (26).

With regards to claim 7:
 Ortner et al. discloses the electrohydraulic positioning control system of claim 4, wherein the first servo controller (14, 16, 18) is configured to perform operations comprising:
receiving, by the first servo controller, the low priority command as the first priority signal (the signal applied to the switching input (24) of the switching device (16));
detecting (see [0006], [0061], [0062]), by the first servo controller, failure of the second health signal;
determining (see [0026]-[0028]), by the first servo controller and based on the detecting, a modified position demand that is less than a position demand represented by the position demand signal;
controlling (see [0026]-[0028]), by the first servo controller, the first servo valve to control a position of the fluid actuator based on the modified position demand by:
(a) modulating fluid connectivity from the fluid source (26) to the first fluid port (PA1);
(b) modulating fluid connectivity from the first fluid port (PA1) to the fluid drain (T1); and
(c) blocking fluid flow between the first fluid port, the fluid source, and the fluid drain.
With regards to claim 9:
In making and/or using the device of Ortner et al., one would necessary perform a method for controlling an electrohydraulic positioning control system, the method comprising:
controlling, by a first servo controller (14, 16, 18) configured to provide a first health signal, a first servo valve (2) to selectably permit flow between a first fluid port (PA1) and a fluid source (26), permit flow between the first fluid port (PA1) and a fluid drain (T1), and block fluid flow between the first fluid port, the fluid source, and the fluid drain, wherein the controlling is based on a position demand signal (10), a position feedback signal (11), a first priority signal, and a second health signal;
providing, by the first servo controller (14, 16, 18), the first health signal;
controlling, by a second servo controller (15, 17, 19), a second servo valve (3) to selectably permit flow between a second fluid port (PA2) and the fluid source (26), permit flow between the second fluid port (PA2) and the fluid drain (T2), and block fluid flow between the second fluid port, the fluid source, and the fluid drain, wherein the controlling is based on the position demand signal (10), the position feedback signal (12), a second priority signal, and the first health signal;
providing, by the second servo controller, the second health signal; and
directing, by a shuttle valve (8), fluid flow between a selectable one of the first fluid port (PA1) and the second fluid port (PA2), and a fluid outlet (A) configured to be fluidically connected to a fluid actuator (1).
With regards to claim 10:
Ortner et al. discloses (in the context of a redundancy, such priority signals are implicit as one valve will be controlled as primary servo controller, the other as reserve servo controller)  the method of claim 9, wherein at least one of the first priority signal and the second priority signal comprise representations of one or more operational conditions comprising:
(a) a high priority command provided to a selected one of the first servo controller or the second servo controller to act as a primary servo controller; and
(b) a low priority command provided to the other of the first servo controller or the second servo controller to act as a reserve servo controller.
With regards to claim 11:
Ortner et al. discloses the method of claim 10, further comprising:
receiving, by the first servo controller (14, 16, 18), the high priority command as the first priority signal;
controlling, by the first servo controller, the first servo valve (2) to control a position of the fluid actuator (1) by:
(a) modulating fluid connectivity from the fluid source (26) to the first fluid port (PA1);
(b) modulating fluid connectivity from the first fluid port (PA1) to the fluid drain (T1); and
(c) blocking fluid flow between the first fluid port, the fluid source, and the fluid drain.
With regards to claim 12:
Ortner et al. discloses (see [0006], [0061], [0062]) the method of claim 10, wherein at least one of the first health signal and the second health signal are configurable to comprise representations of one or more operational conditions comprising:
(a) an operable condition indicating an absence of failure;
(b) a fail condition indicative of a failure that is addressable a shutdown of a corresponding one of the first servo valve or the second servo valve; and
(c) a failure of the health signal that represents an inability to transmit any of above conditions.
With regards to claim 13:
Ortner et al. discloses the method of claim 12, further comprising:
receiving, by the first servo controller (14, 16, 18), the low priority command as the first priority signal;
detecting (see [0006], [0061], [0062]), by the first servo controller (14, 16, 18), the fail condition in the second servo controller (15, 17, 19) or the second servo valve (3);
controlling, by the first servo controller, the first servo valve (2) to control a position of the fluid actuator (1) by:
(a) modulating fluid connectivity from the fluid source (26) to the first fluid port (PA1);
(b) modulating fluid connectivity from the first fluid port (PA1) to the fluid drain (T1); and
(c) blocking fluid flow between the first fluid port (PA1), the fluid source (26), and the fluid drain (T1).
With regards to claim 14:
Ortner et al. discloses the method of claim 12, further comprising:
receiving, by the first servo controller (14, 16, 18), the low priority command as the first priority signal (the signal applied to the switching input (24) of the switching device (16));
detecting (see [0006], [0061], [0062]), by the first servo controller (14, 16, 18), the operable condition in the second servo controller (15, 17, 19) and the second servo valve (3); and
controlling, by the first servo controller, the first servo valve (2) to provide a fluidic connection from the first fluid port (PA1) to the fluid drain (T1) and to block the fluid source (26).
With regards to claim 15:
Ortner et al. discloses the method of claim 12, further comprising:
receiving, by the first servo controller (14, 1, 18), the low priority command as the first priority signal (the signal applied to the switching input (24) of the switching device (16));
detecting (see [0006], [0061], [0062]), by the first servo controller, failure of the second health signal;
determining (see [0026]-[0028]), by the first servo controller and based on the detecting, a modified position demand that is less than a position demand represented by the position demand signal;
controlling (see [0026]-[0028]), by the first servo controller (14, 16, 18), the first servo valve (2) to control a position of the fluid actuator (1) based on the modified position demand by:
(a) modulating fluid connectivity from the fluid source (26) to the first fluid port (PA1);
(b) modulating fluid connectivity from the first fluid port (PA1) to the fluid drain (T1); and
(c) blocking fluid flow between the first fluid port, the fluid source, and the fluid drain.
Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753